Citation Nr: 9932847	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-32 941A	)	DATE
	)
	)


THE ISSUE

Whether an April 1989 decision by the Board of Veterans' 
Appeals (Board), which granted an increased 40 percent rating 
for service-connected residuals of a gunshot wound (GSW) of 
the right thigh, should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The present matter before the Board involves a motion that 
there was CUE in an April 1989 Board decision which granted 
an increased 40 percent rating for residuals of a GSW of the 
right thigh. 

The Board notes that an October 1999 statement by the 
veteran's representative raises an issue of CUE in an August 
1968 Regional Office (RO) decision which assigned a 30 
percent rating for the right thigh GSW residuals, and the 
representative requests that the RO consider an earlier 
effective date for the current 40 percent rating for this 
disability.  These matters are not properly before the Board 
at this time and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in March 1999, 
seeking the Board's review of an April 1989 Board decision 
which granted an increased 40 percent rating for residuals of 
a right thigh GSW,  to determine whether that decision 
involved CUE.

2.  The Board received notice dated October 27, 1999, that 
the veteran's CUE review motion has been withdrawn.


CONCLUSION OF LAW

As the CUE review motion as to the April 1989 Board decision 
has been withdrawn, such motion must be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1999, the veteran filed a motion with the Board, 
seeking the Board's review of an April 1989 Board decision 
which granted an increased 40 percent rating for residuals of 
a GSW of the right thigh, to determine whether that decision 
involved CUE.

In an October 1999 written, signed presentation, the 
veteran's representative indicated that the veteran was 
satisfied with the 40 percent rating assigned by the Board in 
its April 1989 decision, and indicated that the prior CUE 
review motion as to the April 1989 Board decision was not 
being pursued.  The Board finds that such motion has been 
withdrawn.

Board Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) 
(1999), permits a party to withdraw a motion to review a 
final Board decision to determine whether CUE exists in that 
decision.  Inasmuch as the motion for CUE review in this case 
has now been withdrawn, the motion must be dismissed, without 
prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



		
L. W. TOBIN 
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


